                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                          CHARLOTTESVILLE DIVISION

                                                )
POWER HOME SOLAR, LLC                           )
                                                )
              Plaintiff,                        )   Civil Action No. 3:20-cv-00042
                                                )
                      v.                        )   ORDER
                                                )
SIGORA SOLAR, LLC, et al.,                      )   By:    Hon. Thomas T. Cullen
                                                )          United States District Judge
              Defendants.                       )



       On March 4, 2021, Defendants Sigora Solar, LLC, Raven Stephens, and Brian

Ventura (“Defendants”) filed a motion for claim-terminating sanctions against Plaintiff

Power Home Solar, LLC (“PHS”). (ECF No. 115.) The court referred the matter to the

Honorable Joel C. Hoppe, United States Magistrate Judge, to issue a Report and

Recommendation (“R&R”) under 28 U.S.C. § 636(b)(1)(B). On May 20, 2021, the magistrate

judge issued an R&R, recommending that the court grant in part and deny in part

Defendants’ motion for sanctions. (ECF No. 130.)

       Following the issuance of an R&R, parties are entitled to file objections within 14

days. Fed. R. Civ. P. 72(b)(2). “The district judge must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3).

Further, the “district judge may accept, reject, or modify the recommended disposition;

receive further evidence; or return the matter to the magistrate judge with instructions.” Id.

       On June 3, 2021, PHS filed what is styled as an “objection,” but reads as a motion for

clarification. (ECF No. 133.) PHS sought to clarify that the recommended discovery
                                               1
sanctions only applied to the evidentiary hearing regarding its alleged forgery and fraud on

the court, and not the remainder of the case. The court presumes that PHS filed the

“objection” out of an abundance of caution. Defendants did not file a response.

        It is clear that the magistrate judge recommended for the discovery sanctions to apply

only at the evidentiary hearing now scheduled for July 6, 2021, and not through the entirety

of this case. (See ECF No. 130 at 43 (“Accordingly, I recommend limiting the scope of evidence

that PHS may present at the evidentiary hearing to the evidence it had produced in discovery as to

the seventeen Rule 30(b)(6) deposition topics before Defendants filed this motion. PHS

should not be permitted to supplement its Rule 30(b)(6) responses or to present any

evidence on the seventeen deposition topics that it did not produce to Defendants before

they filed their motion for sanctions on March 4, 2021, to defend against Defendants’

allegations of forgery and fraud on the Court.” (emphasis added).) 1 Therefore, to the extent

PHS’s objection seeks to clarify the applicability of the sanctions, the objection is sustained.

To the extent PHS objects to any other part of the magistrate judge’s R&R, the objection is

overruled.

        The court has otherwise reviewed the R&R, and it fully agrees with the magistrate

judge’s recommendations. It is therefore ORDERED that the magistrate judge’s R&R

(ECF No. 130) is ADOPTED, and Defendants’ motion for sanctions (ECF No. 115) is

GRANTED IN PART and DENIED IN PART as follows:




1 The conclusion of the R&R—which simply outlines all of the magistrate judge’s recommendations—does
not contradict this reading; it just does not specifically mention that the sanctions should apply only the
evidentiary hearing.
                                                    2
        (1)     PHS is barred from supplementing the answers given during its
                Rule 30(b)(6) deposition on February 25, 2021, at the
                evidentiary hearing to be conducted regarding PHS’s alleged
                forgery and fraud on the court.

        (2)     PHS is precluded from offering any evidence not produced to
                Defendants before they filed their motion for sanctions on
                March 4, 2021, to support its contentions that Stephens and
                Ventura validly executed non-compete agreements at the
                evidentiary hearing to be conducted regarding PHS’s alleged
                forgery and fraud on the court.

        (3)     Defendants’ request for reasonable attorneys’ fees and costs is
                granted in part and denied in part. Defendants may recover
                reasonable attorneys’ fees and costs associated with: (a) the
                court reporter and video link for PHS’s Rule 30(b)(6)
                deposition; (b) preparing for and taking PHS’s Rule 30(b)(6)
                deposition; and (c) filing, preparing, and arguing the motion for
                sanctions. Defendants are accordingly directed to file a fee
                petition within 30 days of this order. 2 Defendants’ request for
                attorneys’ fees and costs associated with the preparation and
                service of the Rule 30(b)(6) deposition notice is denied.

        (4)     Defendants’ request for an order conclusively establishing the
                allegations of PHS’s forgery of Ventura’s and Stephens’s
                purported non-compete agreements is denied.

        (5)     Defendants’ request for an order (1) striking PHS’s Complaint
                and affirmative defenses to Defendants’ counterclaims, or in the
                alternative, (2) entering default judgment in favor of Defendants
                on the claims in PHS’s Complaint and Defendants’ forgery and
                fraud Counterclaims, is denied.

IT IS SO ORDERED.




2 If PHS seeks to contest any part of the fee petition, it must file an opposition brief within 14 days of its
service. If PHS files an opposition brief, Defendants may file a reply within 7 days of service of the
opposition. If PHS does not wish to contest any part of the fee petition, then it must file a notice within 7
days.
                                                      3
The Clerk is directed to forward a copy of this Order to all counsel of record.

ENTERED this 24th day of June, 2021.



                                     /s/ Thomas T. Cullen
                                    ________________________________
                                    HON. THOMAS T. CULLEN
                                    UNITED STATES DISTRICT JUDGE




                                       4
